Order entered December 2, 2016




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00859-CV

                  KIRKSTALL ROAD ENTERPRISES, INC., Appellant

                                              V.

                                ARKING JONES, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-01794

                                           ORDER
       Before the Court is appellant’s November 30, 2016 unopposed motion for extension of

time to file appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief

shall be filed by December 23, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE